— Appeal from an order of the Monroe County Court (Richard A. Keenan, J.), entered April 3, 2007 in a small claims action. The order affirmed a judgment of the Rochester City Court (John E. Elliott, J.), dated October 23, 2006 in favor of defendants dismissing the claim.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs (see generally Mead Home Improvement, Inc. v Goldstein, 56 AD3d 1179 [2008]). Present— Martoche, J.E, Smith, Centra, Peradotto and Pine, JJ.